647 So.2d 150 (1994)
Jackie FANN, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3039.
District Court of Appeal of Florida, First District.
May 25, 1994.
Jackie Fann, pro se.
No appearance for appellee.
PER CURIAM.
Appellant, Jackie Fann, appeals an order denying his motion to correct an illegal sentence, *151 pursuant to Florida Rule of Criminal Procedure 3.800(a). The allegations of the motion state a facially sufficient basis for entitlement to relief. Although the order denying appellant's motion states that appellant's plea agreement demonstrates that the sanctions imposed in this case were authorized by law, the trial court did not attach any portion of the record to the order. This court has held that the trial court must attach portions of the record sufficient to refute the allegations of a facially sufficient motion to correct illegal sentence. Thomas v. State, 634 So.2d 175 (Fla. 1st DCA 1994); Jones v. State, 635 So.2d 41 (Fla. 1st DCA 1994); Small v. State, 535 So.2d 622 (Fla. 1st DCA 1988). See also Haggerty v. State, 632 So.2d 668 (Fla. 4th DCA 1994); Bunch v. State, 622 So.2d 525 (Fla. 5th DCA 1993); Young v. State, 619 So.2d 378 (Fla. 2d DCA 1993).
Accordingly, the order denying appellant's rule 3.800(a) motion to correct illegal sentence is reversed and remanded for further proceedings. If the court again decides to deny the motion, the exhibits relied upon to refute appellant's claims should be attached to the order.
ERVIN, JOANOS and KAHN, JJ., concur.